Citation Nr: 1112340	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed polycystic kidney disease, to include as secondary to hypertension.  

2.  Entitlement to service connection for claimed benign prostatic hypertrophy (BPH), to include as secondary to hypertension.  

3.  Entitlement to service connection for claimed obstructive sleep apnea (OSA), to include as secondary to the service-connected hypertension and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

The Veteran contends that he is entitled to service connection for polycystic kidney disease, OSA and BPH.  Specifically, he asserts that the claimed disorders are secondary to the service-connected hypertension.  He additionally claims that the OSA is secondary to the service-connected PTSD.  

The Veteran has not been afforded VA examinations in connection with these claims.  The Board finds that Remand for VA examination is necessary prior to further appellate review.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. 
§ 3.159(c).  

The Court cautioned in McLendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

Service-connection is currently in effect for hypertension and PTSD.  Post-service, the Veteran has been diagnosed with polycystic kidney disease confirmed by radiographic studies, OSA confirmed by sleep study, and BPH as noted by VA treatment providers.   

The Veteran has submitted medical treatise articles suggesting an association between high blood pressure and kidney disease, as well as PTSD and OSA.  

The Board notes there is medical evidence in the record to suggest that the Veteran's polycystic kidney disease is genetic or "autosomal dominant."  

The Veteran has also submitted a statement from KJC, PhD, suggesting that hypertension, PTSD, depression and anxiety disorders, may be a contributing factor in the Veteran's developing OSA. (Emphasis added). 

As the Veteran has not been afforded VA examinations in connection with his claims and there is a question as to whether the claimed disabilities are related to the Veteran's military service or a service-connected disorder, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McLendon, supra.   

Any VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As these matters are being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After any further development has been conducted and once any additional medical records have been obtained and incorporated in the claims file, the Veteran should undergo the appropriate VA examinations for purposes of determining the nature and likely etiology of the claimed conditions.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment records and post-service VA and private medical records, should offer an opinion as to the following: whether any of the currently diagnosed polycystic kidney disease, BPH or OSA is at least as likely as not due to an event or incident of the Veteran's period of active service.  

The examiner(s) is additionally asked whether it is at least as likely as not that any of the currently diagnosed polycystic kidney disease, OSA or BPH was caused or aggravated by the service-connected hypertension.    
  
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

4.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


